Upon Reading the Petition of Thomas Sacheverel3 an Infant under the age of 21 years, praying that Paul Hambleton, who hath always had the care of *270the Petitioner (and is charged as his Guardian in the Complainant’s Bill) maybe appointed Guardian by this Honourable Court to the Petitioner, to appear and answer the Bill of Complaint of Elizabeth Baggon and John Baggon exhibited against him by Joseph Sealy and Ephraim Michall their next friend; Which This Court held reasonable, and Do Order the same accordingly.
Intr.
Thos Lamboll Deputy Register

 Thomas Sacheveral (1701-1747), third of the name in South Carolina, was later a planter at Pon Pon, Colleton County (SCHGM, VI, 29, note; XXVI, 101).
Paul Hamilton was a justice of the peace in Colleton County (SCHGM, XI, 189).
Joseph Sealy and Ephraim Mikell, planters, were active in the earliest Baptist congregation on Edisto Island (Leah Townsend, South Carolina Baptists 1670-1805, 1935, p. 37).